           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

CHARLES E. ASKEW                                                  PLAINTIFF

v.                     No. 4:18-cv-751-DPM

CHARLES JACKSON, Supervisor,
Rock Region Metro; LOYD BARMAM,
Supervisor, Rock Region Metro;
OSCAR CORREA, Assistant Director,
Rock Region Metro; TINA MOSELEY,
Supervisor, Rock Region Metro; JARED
VARNER, Supervisor, Rock Region Metro;
JOHNNIE WESLY, Supervisor, Rock
Region Metro; WILSON VAUGH,
Supervisor, Rock Region Metro; DONNA
BOWERS, Executive Director, Rock
Region Metro; and CYNTHIA TODD,
Bus Driver, Rock Region Metro                                   DEFENDANTS

                             ORDER
     Askew's motions, NQ 9 & 10, are denied without prejudice. This
case is on appeal.
     So Ordered.



                                             {/
                              D .P. Marshall Jr.
                              United States District Judge

                                 I 7 ~m~          :i_ o /   g
